                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CAINE PELZER,                                   No. 4:15-CV-00222

                   Petitioner,                      (Judge Brann)

         v.                                       (Magistrate Judge Carlson)

    SUPERINTENDENT LAWRENCE
    MAHALLY and
    PA ATTORNEY GENERAL,

                   Respondents.

                                       ORDER

                                    JUNE 18, 2019

        Caine Pelzer filed this 28 U.S.C. § 2254 petition alleging numerous violations

of his constitutional rights during his criminal trial and subsequent state

proceedings.1 On May 9, 2019, Magistrate Judge Martin C. Carlson issued a Report

and Recommendation recommending that this Court grant Pelzer’s petition and

direct the Commonwealth of Pennsylvania to release Pelzer from custody within 90

days unless it reinstates his appellate and post-conviction relief rights.2 No timely

objections were filed to this Report and Recommendation.




1
     Docs. 1, 5.
2
     Doc. 36.
       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.4 Upon review

of the record, the Court finds no clear error in Magistrate Judge Carlson’s conclusion

that Pelzer is entitled to equitable tolling of the limitations period and should be

granted limited relief in the form of an Order directing his release from custody

unless his appellate and post-conviction rights are reinstated.5 Consequently, IT IS

HEREBY ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

               (Doc. 36) is ADOPTED;

       2.      Pelzer’s motion for a temporary restraining order (Doc. 26) and motions

               for preliminary injunctions (Docs. 27, 29) are DENIED;

       3.      Pelzer’s 28 U.S.C. § 2254 petition (Doc. 1) is GRANTED; and




3
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
5
    See Ross v. Varano, 712 F.3d 784, 804 (3d Cir. 2013).
                                               2
4.   The Commonwealth of Pennsylvania shall release Pelzer from custody

     within 90 days of the date of this Order unless it reinstates Pelzer’s

     appellate and post-conviction relief rights.

5.   The Clerk of Court is directed to CLOSE this case.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                  3
